internal_revenue_service number release date index number ------------------------------------------- ------------------------ -------------------------------- ---------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc psi plr-115103-16 date november legend company state date date date date date date a b_trust trust trust period -------------------------------------------------------------------------------------------- ---------------------------------- -------------- --------------------- --------------------- ------------------ --------------------- ---------------------- -------------------- ------------------------ -------------------------------------------------------------------------------------------- ---------------------------------- -------------------------- -------------------------------------------------------------------------------------------- ------------------------ -------------------------------------------------------------------------------------------- ----------------------------------- --------------------------------------------------- dear --------------- this letter responds to a letter received by our office dated date submitted on behalf of company by its authorized representatives requesting rulings related to its s elections under sec_1362 of the internal_revenue_code facts plr-115103-16 company represents that it was incorporated on date under the laws of state and elected to be treated as an s_corporation effective date on date a and b owned all of the outstanding shares of company on date a and b transferred shares of company stock to trust a revocable_trust treated as a wholly-owned grantor_trust under sec_671 and sec_676 on date a died and trust ceased to be a grantor_trust with respect to a’s interests but continued to qualify as an eligible s_corporation shareholder under sec_1361 for the two year period beginning on the date of a’s death following a’s death trust continued to be a grantor_trust with respect to b’s interest effective date a’s shares of company stock were transferred to trust and trust company represents that trust and trust intended to be qualified subchapter_s trusts qssts described in sec_1361 as of date and thereafter however b the income_beneficiary failed to make qsst elections within the meaning of sec_1361 thereby causing company’s s_corporation_election to terminate on date company represents that the trustee of trust and trust failed to distribute currently all of its income to b on date trust distributed all of its undistributed_income to b company represents the trustee of trust plans to take remedial steps to distribute all undistributed_income to b had company's s_corporation_election not terminated on date the failure of the trust to distribute all of its income currently to the income beneficiaries would have terminated company's s_corporation_election further company learned that the distributions it made for period were not consistent with its governing instruments and could be construed as creating a second class of stock and thus could potentially have terminated its s_corporation_election effective beginning period company represents that each share of company stock has identical rights to liquidation proceeds and distributions under its governing documents and no provisions exist in its articles of incorporation by-laws or other agreement that varies these rights neither company nor its shareholders knew that disproportionate distributions could potentially terminate company’s s_corporation_election company represents that it has taken remedial steps to make corrective distributions to its shareholders to eliminate the cumulative amount of the disproportionate distributions made from company to its shareholders company further represents that the disproportionate distributions were inadvertent and company always intended to be an s_corporation company and its shareholders represent that at all times they intended company be an s_corporation company represents that company and its shareholders have plr-115103-16 filed their federal_income_tax returns consistent with having a valid s_corporation_election in effect for company company and its shareholders have agreed to make such adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary law sec_1361 provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that if a an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat such an election as timely made for the taxable_year and sec_1362 shall not apply sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1362 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income with the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states plr-115103-16 sec_1_1361-1 provides that for purposes of sec_1361 and sec_1361 a substantially separate and independent share of a_trust within the meaning of sec_663 and the regulations thereunder is treated as a separate trust for a separate share which holds s_corporation stock to qualify as a qsst the terms of the trust applicable to that separate share must meet the qsst requirements stated in sec_1_1361-1 and ii sec_1_1361-1 provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center where the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the election was made is a small_business_corporation and the corporation for which the election was made and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors plr-115103-16 sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that except as provided in sec_1 b and relating to restricted_stock deferred_compensation plans and straight_debt in determining whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds all outstanding shares of stock of a corporation are taken into account conclusion based solely on the facts submitted and representations made we conclude that company's s_corporation_election terminated beginning on date when the stock in company was transferred to trust and trust because b failed to timely file the required qsst elections under sec_1361 had company’s s_corporation_election not already terminated we conclude that the failure of trust and trust to distribute all of its income as required by sec_1361 would have caused company’s s_corporation_election to terminate we further conclude that these terminating events were inadvertent within the meaning of sec_1362 this relief is contingent upon the income beneficiaries of trust and trust filing a qsst election for trust and trust effective date within days from the date of this letter a copy of this letter should be attached to the election in addition trust must within days of the date of this letter distribute to b all income required to be distributed under sec_1361 not previously distributed had company’s s_corporation_election not already terminated we further conclude that if distributions made by company to its shareholders that failed to comply with its operating documents caused company’s s_corporation_election to terminate the termination was inadvertent within the meaning of sec_1362 therefore company will be treated as an s_corporation effective the beginning of period and thereafter provided company’s s_corporation_election is not otherwise terminated under sec_1362 the shareholders of company must include their pro_rata shares of the separately_stated and nonseparately computed items of income or loss of company as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account plr-115103-16 any distributions made by company as provided in sec_1368 the failure to take the action described above shall cause this ruling to be null and void except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether company is otherwise eligible to be an s_corporation or whether trust or trust meet the requirements of a qsst this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to company's authorized representatives sincerely faith p colson faith p colson senior counsel branch passthroughs special industries enclosures copy of letter copy for sec_6110 purposes
